MARVIN, Judge.
Defendant, a first offender who sold about $60,000 worth of cocaine to undercover policemen for $12,500, contends in this appeal that his sentence of five years is constitutionally excessive, essentially because it was not suspended. The sentence was the minimum under LRS 40:967 B, the maximum being 30 years.
Defendant is a 33-year-old unmarried college graduate, a former pilot in the Air Force, who owns his own cocktail lounge. The trial court stated some of defendant’s personal history and the facts of the offense during the sentencing hearing. The trial court substantially complied with the CCrP Art. 894.1 guidelines and the record clearly supports and illumines the sentencing factors, aggravating and mitigating. State v. Green, 409 So.2d 563 (La.1982).
A sentence may be found excessive if it makes no measurable contribution to acceptable goals of punishment or is grossly out of proportion to the severity of the crime. State v. Telsee, 425 So.2d 1251 *856(La.1983). In similar cases sentences have ranged from 6 to 21 years. See, e.g., State v. Bonanno, 384 So.2d 355 (La.1980) and State v. Cain, 382 So.2d 936 (La.1980). A trial court has considerable discretion in this area. State v. Howard, 414 So.2d 1210 (La.1982). We do not find an abuse of that discretion.
Sentence affirmed.